MEMORANDUM **
Jose de Jesus Avelar Iniguez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of the Immigration Judge’s (“IJ”) order denying his request for registry. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s conclusion that Avelar was statutorily ineligible for registry. See Manzo-Fontes v. INS, 53 F.3d 280, 282 (9th Cir.1995). We deny the petition for review.
The testimony and evidence in the record do not compel the conclusion that Avelar had continuous residency in the United States since January 1, 1972. See id. at 283; INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Accordingly, the IJ’s determination is supported by substantial evidence.
Avelar’s contention that the BIA’s streamlining decision violated his right to due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-51 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), Avelar’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.